Citation Nr: 1708866	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  06-36 063	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal/esophageal disability, to include gastroesophageal reflux disease (GERD) and Barrett's Esophagus, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a June 2005 rating decision in which the RO denied service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus.  In March 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim for service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus (as reflected in an April 2011 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.  

In September 2011, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued Memorandum Decision setting aside the Board's September 2011 decision and remanding the claim for further action consistent with the Memorandum Decision.

In March 2014, the Board again remanded the claim for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim (as reflected in an August 2016 SSOC)) and returned the matter to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For the reasons expressed below, the matter on appeal is, again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, the Veteran contends that his gastrointestinal/esophageal disability is secondary to his PTSD, and/or medications taken for his service-connected PTSD.  

In the Board's March 2014 remand, the Board directed the AOJ to obtain from the October 2010 VA examiner an addendum opinion to address whether any gastrointestinal/esophageal disability was caused or aggravated by the Veteran's medication used to treat his service-connected PTSD, with specific consideration of Dr. Y.'s November 2005 letter and theory of potential causation.  The examiner was also directed to consider the Veteran's statements regarding his observations of symptoms while taking various brand names of the generic drug haloperidol.  Notably, he has reported that he observed that he had more acid reflux when taking the orange-colored tablet manufactured by Mylan than when he took the green tablet made by Geneva.

In July 2014, a VA physician opined that the Veteran's GERD and secondary Barrett's esophagus are less likely as not due to Clonazepam or Haloperidol subscribed for service-connected PTSD.  The physician stated that the review of the literature indicated GERD to be a common condition in the U.S. population with approximately 20 percent affected and that in the majority of cases, a specific cause cannot be identified.  He explained that Haloperidol is a class of drugs that antagonize the neurotransmitter dopamine and as dopamine causes relaxation on of the lower esophageal sphincter, haloperidol would, thus, be expected to inhibit rather than promote GERD.  He further indicated that multiple publications support this conclusion and cited to a 1977 article, "Effect of Dopamine on Esophageal Motor Function." 

In an October 2015 addendum opinion, the same physician who provided the July 2014 opinion  noted that the Veteran has a history of PTSD for which he has taken both Haloperidol and Clonazepam in the past, though neither drug at this time, and the Veteran reported that he developed typical GERD symptoms about the time he started Haloperidol.  He also noted that Dr. Y., a gastroenterologist who has cared for the Veteran, has expressed the opinion that one or both of these medications caused GERD as they are associated with relaxation of the lower gastroesophageal sphincter.  The physician explained that he offered a literature review, which showed no support for the speculation that Veteran's medications prescribed for PTSD caused or aggravated his GERD and/or Barrett's esophagus and that Dr. Y, offered no other possible mechanisms relating GERD and PTSD.  The physician opined that GERD (to include secondary Barrett's esophagus) is less likely as not
caused by or aggravated by Veteran's service connected PTSD, as there is nothing in the medical record or the literature that provides a physiologic basis for such as association.

The Board notes that the cited 1977 article indicated that Haloperidol stimulated contractions of the body of the esophagus and that testing revealed that after administration of Haloperidol, the amplitude of contractions in the lower one-third of the body of the esophagus in response to both pharyngeal stimulation and esophageal distention was significantly increased.  However, the physician offered no meaningful analysis on these observations and how this may relate to the Veteran's gastrointestinal disorders and medications taken for his service-connected PTSD.  

The physician also failed to specifically address the Veteran's contentions regarding his observations of symptoms while taking various brand names of the generic drug Haloperidol, as directed by the Board.  

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the Board notes that an October 2011 VA treatment records reflects that the Veteran had been taken off of Haloperidol two years prior, and had been prescribed Lamotrigine for his PTSD symptoms, and that an November 2013 VA treatment record noted increased GERD symptoms.  Thus, on remand, the VA physician should also address the relationship, if any, between prescribed Lamotrigine and his gastrointestinal/esophageal disabilities.   

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale.  In this regard, the AOJ should arrange to obtain an addendum opinion from the individual who provided the July 2014 and October 2015 opinions, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Ann Arbor VA Medical Center (VAMC), and that records dated through May 2014 are associated with the electronic claims file; however, more recent records may exist.  Hence, the AOJ should undertake appropriate action to associate with VBMS and/or Virtual VA file(s) VA treatment records dated since May 2014.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain form the Ann Arbor VAMC all outstanding, pertinent medical records of evaluation and/or treatment of the Veteran dated since May 2014.  Follow the procedures of 38 C.F.R. § 3.159  (2016) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the VA physician who provided the July 2014 and October 2015 opinions an addendum opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

The clinician should clearly identify all current gastrointestinal/esophageal disability(ies)-to specifically include GERD and Barrett's Esophagus-currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved) . 

Then, with respect to each such diagnosed disability, the clinician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is or has been aggravated (i.e., worsened beyond the natural progression of the disorder) by service- connected PTSD and/or any medication  currently or previously taken therefor-to specifically include Haloperidol and Clonazepam , as well as Lamotrigine. 

If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from aggravation-to identifying (to the extent possible) the baseline level of  disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, to include the November 2005 letter from Dr. Y. addressing the theory that psychiatric medications can worsen and/or enhance acid reflux by causing relaxation of the lower esophageal sphincter, as well as the 1977 article findings, discussed above.  

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature and quality of his symptoms.  This should specifically include the Veteran's observations that he experienced more acid reflux when he took the orange-colored Haloperidol manufactured by Mylan, than he did when he took the green tablet of Haloperidol, made by Geneva, as well as increased symptoms as noted in the VA treatment records. 

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any),  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


